Citation Nr: 1541468	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-33 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to an evaluation in excess of 10 percent for maxillary sinusitis.

5.  Entitlement to a total disability rating based upon individual unemployability by reason of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 1960. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for type II diabetes mellitus and hypertension, entitlement to an increased evaluation for maxillary sinusitis, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss disability as likely as not had its onset during the Veteran's active service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor a bilateral sensorineural hearing loss is due to a disease or injury that was incurred in service.  38 U.S.C.A. §§ 1111, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the decision to grant entitlement to service connection for a sensorineural hearing loss there is no need to address whether VA fulfilled its duties to notify and assist the appellant under the Veterans Claims Assistance Act of 2000.

Generally, to prove service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in a disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss, if the disability manifests to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of these frequencies are 26 dB or greater, or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

First, the Board finds that there is a current disability as a February 2012 VA audiological examination provided a diagnosis of bilateral sensorineural hearing loss with hearing loss greater than 26 decibels at each frequency tested bilaterally.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

Second, the evidence of record shows in-service noise exposure.  The Veteran's DD Form 214 shows that he served as a field artilleryman during service.  

Additionally, the Veteran was not afforded an audiological examination during service.  Rather, he was only provided whispered voice tests.  Notably, the Veterans Health Administration's Handbook for Audiology indicates that the "whispered voice" test is an inadequate measure of hearing, as it may not rule out mild hearing loss.  Therefore, the Board does not find the inservice findings to show that the appellant did not have a hearing loss while on active duty.

Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record and all medical and lay evidence.  In this regard the Veteran told Dr. N.O. that he was exposed to high frequency firearm noise while he serving in his artillery unit.  The Board finds this statement competent, credible, and probative of the presence of in-service noise exposure during service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

In August 2011, the Veteran submitted a private audiological opinion from Dr. N.O.   The Veteran presented with bilateral hearing loss problems and was prescribed hearing aids.  He described difficulty understanding conversations and hearing the television and radio.  Dr. N.O. elaborated that prolonged exposure to noises of high intensity causes permanent damage in the inner structures of the ear, which results in irreversible hearing loss.  He opined that the Veteran was exposed to high frequency firearm noise, as a member of the artillery unit, while in service, which was more probable than not the cause of the his hearing loss.

The Board recognizes that there is a negative VA opinion of record dated in February 2012.  The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not the result of military service.  In support for his opinion, the VA Examiner explained that the Veteran was 72 years old and that his hearing loss could be the result of the natural aging process or post-service noise exposure, or a combination of both factors.  The Board finds that the VA examiner's opinion is of little probative value as his rationale is speculative in that it was expressed in terms of "could be."  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, based on a review of the entire record, the evidence is found to be in relative equipoise in showing that any bilateral hearing loss disability is at least as likely as not due to noise exposure during service.  Shedden, 381 F.3d at 1167.  Hence, after resolving reasonable doubt in the Veteran's favor, service connection is warranted.  

ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.


REMAND

In an August 2015 Informal Hearing Presentation, the representative stated that there were outstanding private and VA treatment records pertaining to the claims of entitlement to service connection for hypertension and type II diabetes mellitus, and the claim of entitlement to an increased evaluation for sinusitis.  Thus a remand is necessary to obtain these records.  38 C.F.R. § 3.159(c).  

Additionally, the representative contends that the appellant's sinusitis has gotten worse since his last VA examination in February 2012.  Therefore, a new VA examination is necessary to obtain a contemporaneous evaluation of the Veteran's sinusitis.  See Caffrey v. Brown, Vet. App. 377 (1994).

With regard to the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the Veteran contends that he is unable to obtain substantially gainful employment due to his service-connected disabilities.  In light of the Veteran's assertion, the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is intertwined with the other issues addressed in this remand order.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Further consideration of the claim for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA, Federal, or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
  
2.  Thereafter the appellant should also be afforded a VA medical examination to determine the current severity of his sinusitis.  The claims folder and access to the appellant's VBMS and Virtual VA files must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner must address the presence or absence of any pain, crusting, purulent discharge, and headaches associated with sinusitis.  The frequency and severity of any incapacitating recurrences due to sinusitis must also be noted.  The examiner should also comment on the extent, if any, to which the appellant's disability requires treatment with the use of antibiotics.  The report of examination should include a complete rationale for all opinions rendered.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any of the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


